Case 3:18-cr-00147-TAD-KLH Document 110 Filed 06/08/20 Page 1 of 2 PageID #: 428



                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


 UNITED STATES OF AMERICA                            CRIMINAL NO. 3:18-CR-00147

 VERSUS                                              JUDGE TERRY A. DOUGHTY

 DARYON D. KELLEY                                    MAG. JUDGE KAREN L. HAYES


                                   MEMORANDUM ORDER

        Pending before the Court is Defendant Daryon D. Kelley’s (“Kelley”) Motion to Alter or

 Amend Judgment Under Rule 59(e) [Doc. No. 109]. Kelley seeks to have the Court reconsider

 its May 19, 2020 Ruling and Judgment [Doc. Nos. 106, 107] denying and dismissing his Motion

 Under 28 U.S.C. §2255 to Vacate, Set Aside, or Correct Sentence [Doc. No. 105].

        A Rule 59(e) motion calls into question the correctness of a judgment. In re Transtexas

 Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). Rule 59(e) serves “‘the narrow purpose of allowing

 a party to correct manifest errors of law or fact or to present newly discovered evidence.’”

 Basinkeeper v. Bostick, 663 F. App’x 291, 294 (5th Cir. 2016) (quoting Waltman v. Int'l Paper

 Co., 875 F.2d 468, 473 (5th Cir. 1989)). Amending a judgment is appropriate under Rule 59(e):

 “‘(1) where there has been an intervening change in the controlling law; (2) where the movant

 presents newly discovered evidence that was previously unavailable; or (3) to correct a manifest

 error of law or fact.’” Berezowsky v. Rendon Ojeda, 652 F. App’x 249, 251 (5th Cir. 2016) (quoting

 Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012)).

        Because Rule 59(e) has a “narrow purpose,” the Fifth Circuit has “observed that

 ‘[r]econsideration of a judgment after its entry is an extraordinary remedy that should be used
Case 3:18-cr-00147-TAD-KLH Document 110 Filed 06/08/20 Page 2 of 2 PageID #: 429



 sparingly.’” Id. (quoting Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). Thus, “a

 motion for reconsideration ‘is not the proper vehicle for rehashing evidence, legal theories, or

 arguments that could have been offered or raised before the entry of judgment.’” Id. (quoting

 Templet, 367 F.3d at 479).

         Here, Kelley points to no manifest errors of law or fact upon which judgment is based,

 does not identify any new evidence that is available, there has been no intervening change in the

 law, and there is no identified need to prevent manifest injustice. Accordingly,

        IT IS ORDERED that Kelley’s motion is DENIED.

        MONROE, LOUISIANA, this 8th day of June, 2020.




                                                     ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
